United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1074
Issued: November 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 10, 2012 appellant filed a timely appeal from a March 9, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective March 11, 2012 for failure to submit a Form CA-1032 as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board is limited to review of evidence that was before OWCP at the time of the March 9, 2012 decision.
20 C.F.R. § 501.2(c)(1). Evidence submitted by appellant after OWCP’s March 9, 2012 decision cannot be
considered by the Board.

FACTUAL HISTORY
On March 14, 1972 appellant, then a 45-year-old automobile mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on March 11, 1972 he sustained a back injury when he
stepped off the curb and twisted his ankle. OWCP accepted the claim for low back strain and
paid medical and wage-loss benefits.
On August 1, 2011 OWCP informed appellant that federal regulations required him to
make an affidavit of any earnings and employment during the previous year and that a Form
CA-1032 was enclosed for that purpose. It notified him that he had to completely answer all
questions on the CA-1032 form and return the statement within 30 days or his benefits would be
suspended. The letter was sent to appellant’s address of record. Appellant did not respond.
By decision dated March 9, 2012, OWCP suspended appellant’s compensation benefits,
effective March 11, 2012, for failing to submit the CA-1032 form as requested. It noted that, if
appellant completed and returned an enclosed copy of the CA-1032 form, his compensation
benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
On August 1, 2011 OWCP provided appellant with a Form CA-1032 and explained that
federal regulations required him to complete it and answer all questions concerning his
employment and earnings. It properly notified him that, if he did not completely answer all
questions and return the statement within 30 days, his benefits would be suspended. Appellant
did not respond prior to the March 9, 2012 OWCP decision.
On appeal, appellant argues that he did not receive OWCP’s August 1, 2011 letter and
CA-1032 form. Under the mailbox rule, it is presumed, absent evidence to the contrary, that
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

Id.; see also 20 C.F.R. § 10.525.

2

notice mailed to an individual in the ordinary course of business was received by that individual.
The presumption arises when the record shows that the notice was properly addressed and
mailed.6 As the letter was sent to appellant’s address of record and not returned, the Board finds
that notice was received.
Based on the evidence of record,7 OWCP properly suspended appellant’s compensation
benefits pursuant to 20 C.F.R. § 10.528.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.

6

See D.B., Docket No. 09-1434 (issued February 22, 2010); Levi Drew, Jr., 52 ECAB 442 (2001); Kimberly A.
Raffle, 56 ECAB 243 (1999).
7

The Board is limited to review of evidence that was before OWCP at the time of the March 9, 2012 decision.
20 C.F.R. § 501.2(c)(1). Evidence submitted by appellant after OWCP’s March 9, 2012 decision cannot be
considered by the Board.
8

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

